             Case 1:19-cv-01418-RA Document 1 Filed 02/14/19 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
ALBERTO RIVERA,                                                 Case No.:

                                   Plaintiff,                   COMPLAINT AND DEMAND
                                                                FOR JURY TRIAL
                 -v-

DISCOVERY WINES LLC,

                                    Defendant.
------------------------------------------------------------x

        Plaintiff, ALBERTO RIVERA, (hereinafter "Plaintiff"), through undersigned counsel,

hereby files this Complaint against DISCOVERY WINES LLC, (hereinafter “Defendant”),

seeking injunctive relief, attorney's fees and costs (including, but not limited to, court costs and

expert fees) pursuant to 42 U.S.C. §12181. et. seq., of the AMERICANS WITH DISABILITIES

ACT ("ADA"), the NEW YORK CITY HUMAN RIGHTS LAW ("NYCHRL"), and the NEW

YORK STATE HUMAN RIGHTS LAW ("NYSHRL") and alleges:

                                    JURISDICTION AND PARTIES

        1.       This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter referred to as the

“ADA”). This Court is vested with jurisdiction under 28 U.S.C. §§ 1331, 1343, 220, and

pursuant to §1367(a) this Court has supplemental jurisdiction over Plaintiff’s claims brought

under the laws of the State of New York.

        2.       Venue is proper in this Court pursuant to 28 U.S.C. §1391(B) in that all events

giving rise to this lawsuit occurred in New York and the acts of discrimination alleged in this

complaint occurred in New York County and the public accommodation which is the subject of

this action is situated in this District.
             Case 1:19-cv-01418-RA Document 1 Filed 02/14/19 Page 2 of 12



        3.      The Remedies provided by the New York State Human Rights Law Against

Discrimination are not exclusive and state administrative remedies need not be exhausted in

connection with suits brought under the Federal Civil Rights Act.

        4.      At the time of Plaintiff’s visit to Defendant’s subject facility in December 01,

2018, prior to the institution of the instant action, Plaintiff was a resident of the State of New

York and suffers from what constitutes a “qualified disability” under the Americans with

Disabilities Act of 1990. Plaintiff suffers from paraplegia and is wheelchair bound.

        5.      The Plaintiff personally visited Defendant's property, but was denied full and

equal access to, and full and equal enjoyment of the facilities at Defendant's property, which is

the subject of this lawsuit.

        6.      Upon information and belief Defendant is authorized to conduct, and is

conducting business within the State of New York and is the owner, lessee and/or operator of the

real property (hereinafter referred to as “Defendant's Property”) and the owner of the

improvements of the subject facility which is located at 10-12 Avenue A, New York, NY 10019

(hereinafter and heretofore referred to as “Subject Facility”).

        7.      Upon information and belief, the Defendant maintains, manages and controls the

Subject Facility, established as a liquor store, Discovery Wines LLC, and is a “place of Public

Accommodation” within the meaning of Title III of the ADA because its operations affect

commerce and among other things, it is “a sales...establishment ...” 42 U.S.C. §12181(7)(B); see

28 C.F.R. §36.104. All events giving rise to this lawsuit occurred in the City, County and State

of New York and as such, venue is proper in this Court as the premises is located in the City,

County and State of New York.
             Case 1:19-cv-01418-RA Document 1 Filed 02/14/19 Page 3 of 12



       8.        On or about July 26, 1990, Congress enacted the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12181, et seq. Commercial enterprises were provided one and half years

form enactment of the statute to implement its requirements. The effective date of Title III of the

ADA was January 26, 1992. 42 U.S.C. §12181; 28 C.F.R. §36.508(a).

       9.        Congress found among other things that:

            i.   Some 43,000,000 Americans have one or more physical or mental disabilities, and

                 this number shall increase as the population continues to grow older;

         ii.     Historically, society has tended to isolate and segregate individuals with

                 disabilities, and, despite some improvements, such forms of discrimination

                 against disabled individuals continue to be a pervasive social problem, requiring

                 serious attention;

        iii.     Discrimination against disabled individuals persists in such critical areas as

                 employment, housing, public accommodations, transportation, communication,

                 recreation, institutionalization, health services, voting and access to public

                 services and public facilities;

        iv.      Individuals with disabilities continually suffer forms of discrimination, including

                 outright intentional exclusion, the discrimination affects architectural,

                 transportation, communication barriers, and failure to make modifications to

                 existing facilities and practices. Exclusionary qualification standards and criteria,

                 segregation, and relegation to lesser services, programs, benefits, or other

                 opportunities; and

            v.   The continuing existence of unfair and unnecessary discrimination and prejudice

                 denies people with disabilities the opportunity to compete on an equal basis and to
          Case 1:19-cv-01418-RA Document 1 Filed 02/14/19 Page 4 of 12



               pursue those opportunities for which our country is justifiably famous, and costs

               the United States billions of dollars in unnecessary expenses resulting from

               dependency and non-productivity.

               42 U.S.C. §12101(a)(1)-(3), (5) and (9).

       10.     Congress explicitly stated that the purpose of the ADA was to:

          i.   Provide a clear and comprehensive national mandate for the elimination of

               discrimination against individuals with disabilities; and

         ii.   Provide clear, strong, consistent, enforceable standards addressing discrimination

               against individuals with disabilities; and

        iii.   Invoke the sweep of congressional authority, including the power to enforce the

               fourteenth amendment and to regulate commerce, in order to address the major

               areas of discrimination on a daily basis by people with disabilities.

               42 U.S.C. §12101(b)(1),(2) and (4).

       11.     Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Subject Facility is a

place of public accommodation in that it is a liquor store which provides goods and services to

the public.

       12.     The Plaintiff is informed and believes, and therefore alleges, that the Subject

Facility has begun operations, and/or undergone substantial remodeling, repairs and/or

alterations, since January 26, 1990, and/or has sufficient income to make readily achievable

accessibility modifications.


       13.     Defendant has discriminated, and continues to discriminate, against the Plaintiff

and others who are similarly situated, by denying full and equal access to, and full and equal

enjoyment of goods, services, facilities, privileges, advantages and/or accommodations at
           Case 1:19-cv-01418-RA Document 1 Filed 02/14/19 Page 5 of 12




Defendant's Property, in derogation of 42 U.S.C. §12101 et. seq..and as prohibited by 42 U.S.C.

§12182，et. seq.. and by failing to remove architectural barriers pursuant to 42 U.S.C.§

12182(b)(2)(a)(iv), where such removal is readily achievable.

        14.     The Plaintiff has been unable to, and continues to be unable to, enjoy full and

equal safe access to, and the benefits of, all the accommodations and services offered at

Defendant's Property. Prior to the filing of this lawsuit, Plaintiff personally visited Defendant's

Property, with the intention of using Defendant's facilities, but was denied access to the Subject

Property, and therefore suffered an injury in fact. Plaintiff specifically intends to visit the liquor

store in the future, but continues to be injured in that he is unable to and continues to be

discriminated against due to the architectural barriers which remain at Subject Property, all in

violation of the ADA, and the New York State and New York City Human Rights Law. The

barriers to access the liquor store have effectively denied Plaintiff's ability to visit the property

and have caused embarrassment and frustration to the Plaintiff by not being able to access the

liquor store.

        COUNT I - VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

        15.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal Regulations

to implement the requirements of the ADA, known as the Americans with Disabilities Act.

        16.     The Defendant's Subject Facility is in violation of 42 U.S.C. §12181et seq..the

ADA and 28 C.F.R. §36.302, et. seq., and is discriminating against the Plaintiff as a result of,

inter alia, the following specific violations:

  Act Accessibility Guidelines (hereinafter "ADAAG"), 28 C.F.R. Part 36，under
  which said Department may obtain civil penalties of up to $110,000 for the first
  violation and $150,000 for any subsequent violation.
  Failure to provide accessible entrance due to the step at said entrance to the
        Case 1:19-cv-01418-RA Document 1 Filed 02/14/19 Page 6 of 12




liquor store and the failure to install ramps with appropriate slope and signage, and/or
otherwise provide an accessible and properly designated entrance, as required by 28
C.F.R. Part 36. The step leading to the Subject Facility is an insurmountable
barrier to the ingress and egress for Plaintiff and other individuals who use wheelchairs
violating 207. Standards 4.3.2(1) requires at least one accessible route be provided
from public streets or sidewalks to the accessible building entrance they serve. The step
at the entrance to the liquor store means there is no accessible route for the Plaintiff and
others so situated.

The step at the entrance violates 206.1,206.2, and 206.2.1 by failing to provide an
accessible route from the city sidewalk to the liquor store entrance. This step is an
insurmountable barrier to the ingress and egress for Plaintiff and other individuals who
use wheelchairs violating 207. The step violates 206.4 which require that entrances shall
comply with 404 and be on an accessible route complying with 402.

Required minimum maneuvering clearance not provided at entrance door to the liquor store;
Failure to provide accessible aisles of at least 36 inches clearance between parallel edges of
tables or between a wall and the table edges to all accessible tables inaccordance with the
requirements of 28 C.F.R. Part 36, Section 5.3.

ADAAG 7.2 (1) In areas used for transactions where counters have cash registers and are
provided for sales or distribution of goods or services to the public, at least one of each type
shall have a portion of the counter which is at least 36 in (915mm) in length with a
maximum height of 36 in (915 mm) above the finish floor. It shall be on an accessible route
complying with 4.3. Such counters shall include, but are not limited to, counters in retail
stores, and distribution centers. The accessible counters must be dispersed throughout the
building or facility. In alterations where it is technically infeasible to provide an accessible
counter, an auxiliary counter meeting these requirements may be provided.

ADAAG 7.2 (2) In areas used for transactions that may not have a cash register but at which
goods or services are sold or distributed including, but not limited to, ticketing counters,
teller stations, registration counters in transient lodging facilities, information counters, box
           Case 1:19-cv-01418-RA Document 1 Filed 02/14/19 Page 7 of 12




  office counters and library check-out areas, either:
(i) a portion of the main counter which is a minimum of 36 in (915 mm) in length shall be

provided with a maximum height of 36 in (915 mm); or

(ii) an auxiliary counter with a maximum height of 36 in (915 mm) in close proximity to the

main counter shall be provided; or

(iii) equivalent facilitation shall be provided (e.g., at a hotel registration counter, equivalent

facilitation might consist of: (1) provision of a folding shelf attached to the main counter on

which an individual with a disability can write, and (2) use of the space on the side of the counter

or at the concierge desk, for handing materials back and forth). All accessible sales and service

counters shall be on an accessible route complying with 4.3. Failure to provide signage in the

Subject Facility addressing people with disabilities telling them that accessible services are

provided as required by 28 C.F.R. Part 36, Section 4.30.4.

        17.     Upon information and belief, there are other current violations of the ADA at

Defendant's Property, and only upon a full inspection can all said violations be identified

        18.     To date the architectural barriers, the removal of which is readily achievable, and

other violations of the ADA still exist and have not been remedied or altered in such a way as to

effectuate compliance with the provisions of the ADA.

        19.     Pursuant to the ADA, 42 U.S.C. §12101 et seq..and 28 C.F.R.§36.304, the

Defendant was required to make the Subject Facility, a place of public accommodation,

accessible to persons with disabilities since January 28, 1992. To date, the Defendant has failed

to comply with this mandate.

        20.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant the

Plaintiff's injunctive relief; including an order to alter the subject facility to make them
           Case 1:19-cv-01418-RA Document 1 Filed 02/14/19 Page 8 of 12



independently accessible to, and useable by, individuals with disabilities to the extent required

by the ADA, and closing the subject facilities until the requisite modifications are completed.

        21.     Defendant's failure to remove the barriers to access

c o n s t i t u t e s a pattern and practice of disability discrimination in violation of 42U.S.C.

sections 12188(b)(l)(B)(i), (b)(2)(A)(iv).

COUNT II – VIOLATIONS OF THE NEW YORK CITY HUMAN RIGHTS LAW

        22.     The New York City Human Rights Law provides: (a) It shall be an unlawful
discriminatory practice for any person
             being the owner, lessee, proprietor, manager, superintendent, agent or
             employee of any place or provider of public accommodation because
             of the actual or perceived ... disability ...of any person, directly or
             indirectly, to refuse, withhold from or deny to such person any of the
             accommodations, advantages, facilities or privileges thereof …to the
             effect that any of the accommodations, advantages, facilities and
             privileges of any such place or provider shall be refused, withheld
             from or denied to any person on account of... disability...
             NYC Admin. Code § 8-107(4)(a).

        23.     Defendant is in violation of the New York City Human Rights Law

by denying the Plaintiff full and safe access to all of the benefits, accommodations, and

services of the Subject Facility.

COUNTY III – VIOLATIONS OF THE NEWYORK STATE HUMAN RIGHTS

LAW

        24.     The Plaintiff repeats and re-alleges the allegations above made, as if set

forth in their entirety herein.

        25.      The New York State Human Rights Law provides:
        a) It shall be an unlawful discriminatory practice for any person, being
        the owner, lessee, proprietor, manager, superintendent, agent or
        employee of any place of public accommodation.... because of the ...
        disability ... of any person, directly or indirectly, to refuse, withhold
        from or deny to such person any of the accommodations, advantages,
        facilities or privileges thereof ... to the effect that any of the
        accommodations, advantages, facilities and privileges of any such
           Case 1:19-cv-01418-RA Document 1 Filed 02/14/19 Page 9 of 12



        place shall be refused, withheld from or denied to any person on
        account of... disability NYS Executive Law § 296 (2)(a).

        26.     Defendant's Property is a place of public accommodation as defined in the

New York State Human Rights Law.

        27.     The Defendant has further violated the New York State Human Rights

Law by being in violation of the rights provided under the ADA.

        28.     Defendant is in violation of the New York State Human Rights Law by

denying the Plaintiff full and safe access to all the benefits, accommodations, and

services of the Subject Facility.

        29.     The Defendant has failed to make all readily achievable accommodations

and modifications to remove barriers to access in violation of Executive Law

§296(2)(c)(iii).

        30.     The Plaintiff repeats and re-alleges the allegations of paragraphs 1 through

29 as if set forth in their entirety here.

        31.     As a direct and proximate result of Defendant's unlawful discrimination, in

violation of the Executive Law, Plaintiff has suffered, and continues to suffer emotional

distress, including, but not limited to humiliation, embarrassment, stress and anxiety.

                            ATTORNEYS’ FEES AND COSTS

        32.     The Plaintiff has been obligated to retain the undersigned counsel for the

filing and prosecution of this action. The Plaintiff is entitled to have his reasonable

attorneys' fees, costs and expenses paid by the Defendant, pursuant to the ADA and the

New York City Human Rights LawPlaintiff prays for judgment pursuant to N.Y. Exec.

Law § 297, including compensatory damages contemplated by § 297(9).

                                         DAMAGES
             Case 1:19-cv-01418-RA Document 1 Filed 02/14/19 Page 10 of 12



        33.      Plaintiff demands compensatory damages in the sum of TWENTY- FIVE

THOUSAND DOLLARS ($25,000.00) per violation of the NYCHRL and the NYSHRL,

severally;

                                INJUNCTIVE RELIEF

        34.      Pursuant to 42 U.S.C. 12188, this Court is vested with the authority to

grant the Plaintiff’s injunctive relief; including an order to alter the subject facilities to

make them readily accessible to, and usable by, individuals with disabilities to the extent

required by the ADA, the New York City Human Rights Law, and the New York State

Human Rights Law and closing the facilities until the requisite modifications are

completed.

WHEREFORE, the Plaintiff hereby demands judgment against the

Defendant and requests the following injunctive and declaratory relief:

       A.        The Court declares that the subject property and Subject Facility

       owned, operated, leased, controlled and/or administered by the

       Defendant is violative of the ADA, the New York City Human

       Rights Law, Executive Law and of the New York State Human

       Rights Law;

       B.        The Court enter an Order requiring the Defendant to alter the

       facilities and amenities to make them accessible to and usable by

       individuals with disabilities to the full extent required by the Title

       III of the ADA, the NYCHRL and the NYSHRL; issue a

       permanent injunction ordering the Defendant to remove all

       violations of the ADA, Executive Law and Administrative Code,
              Case 1:19-cv-01418-RA Document 1 Filed 02/14/19 Page 11 of 12



         including, but not limited to, the violations set forth above;

         C.       Award plaintiff compensatory damages in a sum of TWENTY-

         FIVETHOUSAND DOLLARS ($25,000.00) per violation, of the NYCHRL and

         the NYSHRL, severally;

         D.       Issue a permanent injunction against the defendant, requiring

         defendant,and all persons or entities in active concert therewith, to provide

         accessible route into the liquor store at the Premises for individuals who use

         wheelchairs, and to make all public portions of the Premises accessible to him.

         E.       Find that plaintiff is a prevailing party in this lawsuit and award

         reasonable attorney's fees, costs and expenses against defendant, and

         award such other and further relief, at law or in equity, to which plaintiff

         may be justly entitled.

         F.       Retain jurisdiction over the Defendant until the Court is satisfied that the

         Defendant's unlawful practices, acts and omissions no longer exist and will not

         reoccur;

         G.       The Court awards such other and further relief as it deems necessary just

         and proper.



                                        DEMAND FOR JURY TRIAL

         Plaintiff demands a trial by jury.

Dated:            New York, New York
                  February 14, 2019
                                                        Respectfully Submitted,

                                                 By:         /S/_____________________
                                                         Francisco Castillo, Esq.
Case 1:19-cv-01418-RA Document 1 Filed 02/14/19 Page 12 of 12



                                 Attorney for Plaintiff
                                 108-25 Merrick Blvd., Suite 2R
                                 Jamaica, NY 11433
                                 Franciscoocastillo1@gmail.com
                                 Tel: 917-810-5545
